Citation Nr: 1720594	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1982 to June 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Board reopened the Veteran's claim and remanded it for additional development.  The case is now again before the Board for further appellate action.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the claim as reflected on the title page. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

At the outset, the Board notes that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this regard, in its February 2015 remand, the Board noted the Veteran had contended his psychiatric symptoms were due, in part, to an in-service experience in which he was accused of fraudulent enlistment due to another soldier having been assigned his social security number.  The Veteran reported this accusation resulted in his being fingerprinted and confined to quarters.  The Board further noted the Veteran had contended his psychiatric symptoms had been caused or aggravated by his service-connected lower back and/or bilateral knee disabilities.  Accordingly, the Board remanded the Veteran's claim, in part, for a VA psychiatric examination.  The examiner was instructed to opine as to any etiological connection between any acquired psychiatric disorder and the Veteran's service, to include the above-described accusation of fraudulent enlistment.  In addition, the examiner was requested to opine as to whether any acquired psychiatric disorder had been caused or aggravated by the Veteran's service-connected lower back and/or bilateral knee disabilities.

The Veteran was subsequently afforded a VA examination in July 2015.  The examiner determined the Veteran met the diagnostic criteria for bipolar disorder, and noted that his report that he was accused of fraudulent enlistment during boot camp before it was discovered that the social security office had issued identical social security numbers to he and another soldier.  The examiner ultimately opined the Veteran's bipolar disorder was not related to his military service.  In this regard, the examiner noted the Veteran's military record and service treatment records (STRs) did not reflect any behavioral health treatment or concerns, and that his March 1985 report of medical examination prior to discharge reflected a normal psychiatric evaluation.  The examiner further stated the Veteran did not report behavioral health concerns for over 10 years after discharge, and that a review of his social and occupational functioning for 10 years after discharge appeared to be within normal limits, with occasional family strain, including a divorce.  The examiner stated the Veteran first began psychiatric treatment in 2000 in the context of work and family stressors.  In addition, the examiner noted there was some evidence of a genetic predisposition to a mental health disorder, as the Veteran reported his biological mother had a "nervous breakdown" after her husband was deployed to Vietnam, and the Veteran's 2 oldest sons had been diagnosed with bipolar disorder.  The examiner stated the Veteran reported significant stressors related to his marriage, work, and financial difficulties when he first started experiencing behavioral health symptoms.  The examiner further stated that during the course of the interview, the Veteran did not report feeling anxious or depressed in relation to his "service-connected knee condition."  Therefore, the examiner concluded, there was no objective evidence to conclude the Veteran's current psychiatric disorder was caused or aggravated by his service-connected knee condition.

Upon a review of the foregoing, the Board first notes the examiner neglected to provide an opinion as to whether any psychiatric disorder had been caused or aggravated by the Veteran's service-connected lower back disability, as requested by the Board.  In addition, the Board notes the Veteran is service-connected for both right and left knee disabilities.  In this regard, the VA examiner's opinion is unclear as to whether only 1 knee disability, or instead, disabilities affecting both knees, were considered.  Moreover, the Board notes in February 2017 the Veteran sought compensation for additional lower back symptoms and indicated he had undergone left knee surgery.

For the foregoing reasons, the Board has determined the July 2015 VA examination report did not sufficiently comply with the Board's remand instructions.  Accordingly, an additional remand is warranted to obtain an addendum medical opinion, following, if deemed necessary, an additional VA psychiatric examination.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, forward the Veteran's claims file to the July 2015 VA examiner, or to another qualified examiner if she is unavailable, for an opinion regarding the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  If the examiner determines an additional examination is necessary to assist in responding to the questions posed below, an examination should be scheduled.

Following a review of the relevant records and lay statements, and an additional examination if deemed necessary, the examiner should identify all acquired psychiatric disorders present during the period of the claim.

With regard to each identified acquired psychiatric disorder, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused by the Veteran's service-connected lower back, right knee, and/or left knee disabilities.

If not, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each identified acquired psychiatric disorder has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected lower back, right knee, and/or left knee disabilities.

If aggravation is found, to the extent possible, the examiner should provide an opinion as to:

a) the baseline manifestations of each acquired psychiatric disorder found prior to aggravation; and

b) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's lower back, right knee, and/or left knee disabilities.

In providing the requested opinions, the examiner must be sure to address the Veteran's service-connected lower back disability in addition to his right and left knee disabilities.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




